Citation Nr: 0711749	
Decision Date: 04/20/07    Archive Date: 05/01/07

DOCKET NO.  07-04 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel
INTRODUCTION

The veteran had active military service from May 1944 to 
March 1947.  For service in the European Theater during World 
War II, he was awarded the Purple Heart Medal, among others.  
Although not confirmed, there is some evidence that he may 
have been a POW for a short period of time.  

The appellant and veteran were married in 1947.  Following 
the veteran's death in 1951, the appellant remarried in 1952.  
Her second husband died in 2002, and the appellant filed the 
pending claim in 2005.  Her 1952 remarriage is not a bar to 
VA benefits.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri, which denied the appellant's 
claim.  The appellant's motion for an advance upon the 
Board's docket was granted in March 2007.  The case is now 
ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.  

2.  Following the veteran's separation from service in 
March 1947, he died in May 1951 from myelogenous leukemia.  

3.  There is a complete absence of any competent objective 
evidence which shows that the veteran's death from leukemia 
in 1951 was the result of any incident, injury or disease of 
active military service.  


CONCLUSION OF LAW

Service connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 1318, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.22, 3.303, 
3.307, 3.309, 3.312 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the appellant's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

The appellant was provided formal VCAA notice in January 2005 
before the issuance of the adverse rating decision now on 
appeal from December 2005.  This notification informed her of 
the evidence necessary to substantiate her claim, the 
evidence she was responsible to submit, the evidence VA would 
collect on her behalf, and advised she submit any relevant 
evidence in her possession.  The evidence on file shows that 
the RO conducted a diligent search for all service records 
and post-service hospitalization records without success.  
Multiple requests to the National Personnel Records Center 
(NPRC) all resulted in responses indicating that the 
veteran's records were likely destroyed in the fire at that 
facility in 1973.  There were no service medical records and 
no service personnel records, and no surgeon general reports.   

The appellant reported that subsequent to the veteran's 
separation, he had been hospitalized at the Percy Jones 
General Hospital in Fort Custer, Michigan, the VA hospital in 
Springfield, Missouri, and that his terminal hospitalization 
for leukemia was at the VA hospital in Leavenworth, Kansas.  
Requests for these records met with negative responses, and 
it is apparent that records from these facilities created 
prior to the veteran's death in 1951 would, in due course, 
have likely been retired to NPRC and maintained there until 
unfortunately destroyed in the 1973 fire.  During attempted 
development, the appellant also wrote that she had herself 
attempted to obtain records of the veteran's treatment in VA 
hospitals and that she had also received negative replies.  
In December 2005, the RO created a formal finding on the 
unavailability of all service medical records for the 
veteran.   

Following initial negative replies, the RO had the appellant 
complete an NA Form 13055, which was then resubmitted to 
NPRC, but unfortunately this also resulted in a negative 
response.  It is also apparent that during most of the year 
2005, and prior to the issuance of the initial adverse rating 
action, the RO kept in close contact with the appellant by 
telephone and informed her of the unsuccessful attempts to 
obtain relevant records, and during which she was requested 
to produce any possibly relevant evidence she might have in 
her possession.  The appellant did submit records of life 
insurance and obituaries.  

In attempting to develop the appellant's claim for service 
connection for cause of death due to leukemia, the RO 
forwarded the appellant a questionnaire to be completed by 
her with respect to the veteran's potential exposure to 
ionizing radiation, a known causal factor of leukemia.  The 
appellant wrote that she would not complete the radiation 
questionnaire because she lacked any knowledge of the 
veteran's possible exposure to radiation at any time, other 
than by exposure to X-rays.  

The only service records obtained were the veteran's formal 
separation document and his separation qualification record.  
The only medical record available was the veteran's Kansas 
State Board of Health Certificate of Death.  It is clearly 
apparent that the RO attempted every possible avenue of 
inquiry to obtain any relevant records without success.  It 
is apparent at this point that there remains no reasonable 
possibility that any additional assistance would result in 
the production of further relevant evidence.  The Board finds 
that VA has satisfied VCAA to the extent possible.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

During the pendency of this appeal, the appellant has argued 
that the veteran's death from leukemia may have resulted from 
his exposure to lead and/or benzene through his military 
occupation as a cannoneer, or as a result of lead from his 
documented war wound, and/or that his leukemia may have 
resulted from transfusions of whole blood conducted in the 
field which may not have been compatible with the veteran's 
rare AB RH-negative blood type, and/or that leukemia was 
otherwise attributable to his war wound of the legs and 
treatment therefore.  The Board considered referring this 
case for a review of the evidence on file and the production 
of a clinical opinion consistent with VCAA at 38 U.S.C.A. 
§ 5103A(d), but in the complete absence of any competent 
evidence demonstrating that the veteran had any particular 
significant exposure to lead or benzene, or blood 
transfusions of incompatible whole blood, the Board finds 
that there is no duty to obtain such clinical opinion because 
it would necessarily be entirely speculative given the 
extremely limited objective evidence on file.  For instance, 
although the appellant has consistently referred to the 
veteran's war wound as a shrapnel wound of the legs, there is 
no evidence indicating whether the veteran's injury was by 
bullet or shrapnel.  Shrapnel from artillery or armor rounds 
would not ordinarily contain lead, but other metals such as 
steel.  There is simply no objective evidence on file 
documenting the veteran's particularized exposure to lead or 
benzene or transfusions of whole blood (of either proper or 
improper blood type).  

Service connection may be established for disability 
resulting from disease or injury incurred or aggravated in 
line of active military duty.  38 U.S.C.A. § 1110.  Service 
connection may also be granted for certain specified 
diseases, including leukemia, if shown to have become 
manifest to a compensable degree within one year from the 
date of service separation.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

To establish service connection for the cause of death, the 
evidence must show that disability incurred, aggravated or 
otherwise related to service, either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause of death, or it must be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  

The governing laws and regulations also provide a list of 
diseases which are specific to former prisoners of war (POW), 
but leukemia is not a disease which may be presumed 
attributable to a veteran's former POW status.  38 C.F.R. 
§ 3.309(c).  

The appellant's claim for service connection for the cause of 
the veteran's death, if successful, would result in an award 
of Dependency and Indemnity Compensation (DIC).  An award of 
DIC is warranted when a veteran dies of disability which was 
or could have been service connected at the time of death.  
An award of DIC benefits may alternatively be warranted if at 
the time of the veteran's death, he had been in receipt of a 
disability evaluation rated as totally disabling for a period 
of ten or more years immediately preceding death, or for 
disability that was rated totally disabling for a period of 
not less than five years from the date of the veteran's 
separation from service.  38 U.S.C.A. § 1318(b).  The 
regulatory implementation of this law makes it clear that 
this not only includes ratings of permanent and total 
disability in effect at the time of a veteran's death, but 
also for such ratings that a veteran was entitled to receive 
at the time of death.  38 C.F.R. § 3.22.  

Analysis:  In various written statements, the appellant has 
argued that the veteran's death from leukemia was first 
diagnosed in early 1949, which was nearly two years after the 
veteran's separation from service in 1947.  She has argued, 
in the alternative, that his leukemia may have resulted from 
incidents of service, including his exposure to lead and/or 
benzene consistent with his documented military duties as 
cannoneer.  It is also consistent with her arguments that the 
veteran's exposure to lead resulted from wounds.  The veteran 
had a documented award of the Purple Heart Medal.  She has 
also argued that the veteran's leukemia may have resulted 
from transfusions of whole blood in the field which may not 
have been compatible with the veteran's rare blood type.  She 
has also argued generally that his leukemia may have resulted 
from his war wound and its subsequent treatment.  

The appellant has routinely referred to the veteran's war 
wound as one of "shrapnel," and not a bullet wound.  She has 
also indicated that the veteran was in receipt of a monthly 
pension, and had been provided an adaptive automobile from VA 
following his service separation.  In one statement, she 
wrote that she had been in contact with the veteran's sister, 
who related to her that at the time the veteran was wounded, 
he was taken to a compound as a prisoner for three days, and 
then repatriated to American forces in an exchange of 
prisoners.  She was reportedly told that the veteran received 
no treatment while a prisoner but that following 
repatriation, he was provided surgery to remove shrapnel and 
treat infection.  She also wrote that a treating physician 
had once informed her and/or the veteran's sister that the 
veteran's "injury and care" led to his developing leukemia, 
although she has submitted no clinical statement to that 
effect.  

The limited service personnel records on file do indicate 
that the veteran was awarded the Purple Heart Medal for 
combat service in the European Theater during World War II.  
He was wounded in action in Germany on 18 April 1945.  It is 
also documented that he served in the European Theater with a 
tank battalion, loading and operating 75 millimeter howitzer 
cannon, and that his duties included maintenance and cleaning 
of artillery pieces.  He is listed as having eight months' 
service as a cannoneer.  

The Kansas State Board of Health Certificate of Death 
indicates that the veteran died in May 1951 of myelogenous 
leukemia.  The interval between onset and death is blank.  
The Xerox copy of the death certificate on file was completed 
by typewriter but this copy has notations made upon it in 
either pen or pencil, which includes a handwritten "2041" 
listed under antecedent causes on the death certificate.  It 
certainly does not appear that the number 2041 was originally 
included as some type of medical code for an antecedent cause 
at the time this certificate of death was originally 
completed.  The number "2041" on this death certificate does 
not appear to have been part of the original death 
certificate, nor does it appear to indicate the existence of 
any antecedent cause of the veteran's death in addition to or 
contributing to the documented cause of death of myelogenous 
leukemia.  

Also submitted by the appellant during the pendency of the 
appeal were copies of two obituaries, apparently published in 
local newspapers at the time of the veteran's death.  These 
obituaries consistently report that the veteran was being 
treated locally at the Veterans Hospital at Wadsworth, 
Kansas, where he had been treated on occasion, but was 
released home and to return to work with the Post Office 
until the time of his terminal hospitalization.  Both 
obituaries note that the veteran had been wounded in action 
and captured by hostile forces.  One of these obituaries 
states that "it is believed that his illness and the disease 
which caused his death was the result of his wounds while in 
service."  One of these obituaries also clearly reported that 
the veteran had been employed nearly two years with the local 
Post Office before his terminal hospitalization.  

A careful and compassionate review of the limited evidence on 
file leads the Board to conclude that a clear preponderance 
of the evidence on file is against the appellant's claim for 
service connection for the cause of the veteran's death.  It 
is certainly unfortunate that the veteran's military service 
records and post-service military and VA treatment records 
are not available for review.  However, the evidence on file 
does make it clear that the veteran died from leukemia over 
four years after he was separated from active military 
service.  There is simply no evidence nor any argument from 
the appellant which shows that the veteran actually 
manifested leukemia at any time during, or to a compensable 
degree within one year after the veteran was separated from 
military service.  Although there are not medical records to 
corroborate this, the appellant has consistently indicated 
that the veteran was first diagnosed with leukemia in early 
1949, which was not within one year after he was separated 
from service.  

Although the appellant has argued that the appellant's death 
causing leukemia resulted from exposure to lead or benzene or 
blood transfusions during service, or was otherwise 
attributable to his documented war wound and medical 
treatment therefore, there is a complete absence of any 
competent medical or other evidence on file which in any way 
supports any of these causal arguments.  There is simply no 
objective evidence demonstrating that the veteran had any 
form of prolonged exposure to benzene or lead during service.  
Although the veteran may indeed have had some degree of 
exposure to both benzene and lead, no exposure of any kind is 
actually documented, and the appellant has not submitted any 
competent medical statement indicating that such possible 
exposure as likely as not was the causal origin of the 
veteran's subsequent development of leukemia.  There is a 
complete absence of any evidence that the veteran received 
transfusions of whole blood during service, although it is 
entirely possible that he did receive such transfusion as a 
result of his documented war wound.  However, there is no 
evidence showing that he received any transfusion of blood 
which was improperly matched to his rare blood type and, most 
importantly, there is a complete absence of any evidence 
which in any way shows or suggests that such improper blood 
transfusion can result in leukemia.  

The appellant has finally argued that the veteran's death 
causing leukemia must somehow otherwise be attributable to 
his war wound and treatment therefore, but again, she has 
failed to submit any competent medical or other objective 
evidence supporting this allegation.  Instead, the 
appellant's arguments that the veteran's leukemia must have 
been attributable to exposure to lead, benzene or blood 
transfusions or was otherwise attributable to his war wound 
and treatment therefore is merely a statement of 
possibilities.  VA will grant benefits when the evidence in 
favor of a claim is at least equal to the evidence against 
the claim, but the mere possibilities raised in this appeal 
do not arise to a level of an equipoise of evidence.  

As the RO informed the appellant in the Statement of the 
Case, if all or any of these records are located at a later 
date, this decision will be reconsidered in light of that 
evidence, and if that evidence was to support an allowance, 
any allowance resulting would be effective as of the date of 
the now pending claim.  However, the veteran is shown to have 
first manifested his death causing leukemia well after 
service separation, and there is essentially a complete 
absence of any objective evidence or medical opinion which in 
any way supports a finding that the veteran's death from 
leukemia in 1951 was attributable to any incident, injury, 
disease, or exposure which occurred during the veteran's 
military service.  

Finally, the appellant has argued that the veteran was in 
receipt of VA pension during his lifetime.  The RO stated 
that there was no record that the veteran had ever applied 
for or received VA benefits during his lifetime.  The veteran 
certainly would have been eligible for an award of service 
connection for any disabling residuals of the war wound which 
resulted in his award of the Purple Heart Medal.  However, 
even assuming that the veteran had been granted service 
connection for the residuals of his war wound of the legs 
during service, there is no evidence that this wound was or 
should have been evaluated as totally disabling from the time 
of service separation to the time of his death.  Again, one 
of the obituaries on file from 1951 reported that the veteran 
had been employed nearly two years with the local Post Office 
before his terminal hospitalization.  There is no evidence 
showing that the war wound directly resulted in the onset of 
the veteran's leukemia, nor is there any evidence that the 
service-connected residuals of such wound materially hastened 
the veteran's death from leukemia, or otherwise contributed 
substantially or materially to the cause of the veteran's 
death.  The only cause of death listed on the death 
certificate was leukemia.  There is no indication in that 
document that any wound of the lower extremities played any 
part in the veteran's death.  Finally, there is no competent 
evidence demonstrating that the veteran might have been so 
debilitated from the effects of his war wound with general 
impairment of health to an extent that rendered him 
materially less capable of resisting the effects of leukemia 
which was itself the primary cause of death.  38 C.F.R. 
§ 3.312(c).  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


